NON-FINAL REJECTION
(in response to amendment dated 08/03/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .:
Notwithstanding Applicant’s claim of benefit to prior filed applications filed before March 16, 2013, the effective filing date of at least one claim is on or after March 16, 2013 (see Priority section of this Office Action). Therefore, because this application contains or contained at any time a claim to a claimed invention that has an effective filing date that is on or after March 16, 2013, this application is being examined under the first inventor to filed provisions of the AIA  (see MPEP 2159 and subsections thereof; e.g., MPEP 2159.02).
It is noted that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 8/3/2022 has been entered and considered for this Office Action.

Election/Restrictions
Applicant's election with traverse of Invention I (claims 33-40) in the reply filed on 8/3/2022 is acknowledged.  The traversal is on the ground(s) that “there would be no unreasonable burden on the examiner to search all three inventions” (i.e., Inventions I, II, and III) because “Class A61B 6/025 is a shared claim among all of the Groups”. This is not found persuasive because of the following:
In general, separate classification is not the only way to establish examination burden (i.e., search burden does not rise or fall merely based on whether the inventions are separately classified). Examination burden can also be established based on a showing of separate starts in the art and/or a showing of different field of search; e.g., MPEP 802.02 recites in part: “(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.”
In this case, the stated reasoning for examination burden in the Restriction/Election Requirement dated 5/17/2022 was not based on separate classification. Therefore, Applicant’s argument regarding whether the classifications are the same or separate is not found to be persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 41-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/3/2022.

Priority
Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior applications (the parent or original nonprovisional application or provisional application(s)). The disclosure of the invention in the parent application(s) and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications (Application No. 16/434,064, 15/904,735, 14/021,624, 11/707,587, and 60/774,142) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claim 34 and dependent claims thereof: The examiner’s understanding of the invention as disclosed and claimed is summarized:
Tomosynthesis images are generated (claim 33 which claim 34 depends on).
The tomosynthesis images are then used to indicate an area of interest (claim 34).
3D coordinates of the area of interest are determined and then an artificial instrument (e.g., a biopsy needle) is positioned/inserted at/into the area of interest based on the determined coordinates (claims 34, 36, 39, and 40); this implies that the 3D coordinates must be determined prior to positioning/inserting the instrument in/at the area of interest, the 3D coordinates are determined prior to 
Verification x-ray beams are emitted along a verification trajectory to take verification images to verify the position of the inserted instrument (claims 34, 35, 37, 38, and 39).
It is noted that phrases in claim 34 such as “on the at least one tomosynthesis reconstructed images”, “from the indication”, and “based on the three-dimensional coordinates”, etc. imply that that the tomosynthesis image is derived/generated prior to positioning/inserting the instrument at/in the area of interest because the tomosynthesis image essentially provides information regarding where to position/insert the instrument.
Claim 34 depends on claim 33 and therefore includes all the limitations of claim 33. Claim 33 recites that the tomosynthesis image is derived based on a first set of images each taken at a first x-ray dose and a second set of images each taken at a second x-ray dose, wherein the first x-ray dose and the second x-ray dose are different.
The Specification of prior filed application 16/434,064 does not disclose that the tomosynthesis image of claim 34 (and dependent claims thereof) is derived from images taken at different x-ray doses as recited in claim 33. X-ray dose is only mentioned several times in the Specification, but none of these instances seem to disclose the aforementioned limitation in question:
[Note: Unless otherwise specified, page numbers refer to that of the Specification originally filed in the prior filed application 16/434,064]
Page 4 of the Specification of prior filed application 16/434,064 recites in part:
There might be some differences in tomo scans during biopsy procedures from screening mammography. The dose might be higher, to get lower noise images. The angular range might be wider or shallower, and the number of projections might be larger or smaller. One might want a wider angle, for example, to get higher precision depth discrimination. One might also want higher resolution for these scans, compared to conventional tomo screening. This could be accomplished through the use of smaller pixel sizes.

It is noted, however, that this does not suggest that the tomosynthesis images are derived from x-ray images taken at different doses; rather, this seems to suggest that the tomosynthesis scans can be acquired at an x-ray dose that may be different than that of mammography.

Page 6 of the Specification of prior filed application 16/434,064 recites in part:
These verification images can be images from tomosynthesis scans, or they can be stereo x-ray pairs or individual images. The tomosynthesis scans can be done with different angular ranges and different number of projections and a different dose from conventional tomosynthesis imaging.

It is noted, however, that this portion of the Specification refers to the verification x-ray beams/verification images which are used to verify the position of the instrument/needle after insertion, not the tomosynthesis image of claim 34 which is used to determine where to insert the instrument/needle. Otherwise, even if this portion of the Specification did refer to the tomosynthesis images used to identify and determine the 3D coordinates of the area of interest, it doesn’t recite that the tomosynthesis image is derived from images taken at different x-ray doses; rather, it recites that the tomosynthesis images can be acquired at an x-ray dose that may be different than that of conventional tomosynthesis imaging. 

Page 12 of the Specification of prior filed application 16/434,064 recites in part:
Fig. 5 is otherwise similar to Fig. 4 but illustrates a gap region 26 in the path of x- ray tube positions 24a-24n. No x-ray tomo exposures are taken from positions in this gap region 26. Exposures are taken from positions outside this region to minimize or at least significantly reduce the extent to which the needle stage 16 and any other x-ray opaque materials affect the imaging x-ray beams and thus reduce undesirable artifacts in the images relative to images that could have been obtained with exposures taken from positions in gap 26. Sufficient tomo projection images can be taken from positions outside gap 26 from which acceptable tomo reconstructed images of breast slices can be computed to localize needle 18 relative to area of interest 20. Gap 26 can be at an end of the path of positions 24a-24n or it can be intermediate positions 24a-24n. Different x-ray dose can be used for different ones of positions 24a-24n, e.g. less dose for exposure positions in which radio-opaque materials in the path of the x-ray beam are likely to generate more undesirable artifacts, and greater dose for positions in which such material are less likely to produce such artifacts. It is possible to take exposures even from positions in gap 26, preferably at low x-ray dose, but not use the resulting projection images for reconstructing tomo images of breast slices.

It is noted, however, that this portion of the Specification refers to the verification x-ray beams/verification images which are used to verify the position of the instrument/needle after insertion, not the tomosynthesis image of claim 34 which is used to determine where to insert the instrument/needle.

Pages 22-23 of the Specification of prior filed application 16/434,064 recites in part:
For a given position of breast 102a, such as a position that is the same or similar to the CC position for a conventional mammogram, source 100a and receptor 110a can be positioned relative to immobilized breast 102a such that at the 0° position a center ray of the x-ray beam from source 100a would be substantially normal to receptor breast platform 106a and receptor 110a. For a first set of image data, source 100a is at + (or -) 15° in a preferred example, and is gradually moved, continuously or intermittently to - (or +) 15°, with a set of image data taken every 3°. The angular range and the increment over which data sets are taken can each be selectively set by the operator, depending of characteristics of the breast being imaged and the screening and diagnostic needs, and can be different for different patients or from one to the other breast of the same patient. For example the source can move through angles that range from a fraction to a degree to several degrees from one imaging position to the next. Each set of image data is supplied by image readout 216 for processing at image reconstruction and display unit 218. Each set of image data can be taken at the same x-ray dose to the breast, and the dose at any one of the different imaging positions can be substantially less than that for a conventional mammogram. The x-ray dose can be substantially the same for each imaging position, but preferably the dose at one of the position, e.g., at or close to the 0° position, is the same or similar to dose for a conventional mammogram while the dose at the each of the other positions is less, preferably much less. Alternatively, the scan can begin with or end with an exposure close to the 0° position at a dose similar to a conventional mammogram, and the rest of the set of image data can be over the angular range with each exposure at an x-ray dose that is substantially less than that for a conventional mammogram. Thus, two types of images can be produced in accordance with the currently preferred embodiment while breast 102a is immobilized in the same position. One type is the same or is at least similar to a conventional mammogram, which can be read and interpreted in the manner familiar to health professionals. The other type is tomosynthetic images reconstructed from the image data and displayed either separately or as an adjunct to the display of the image that is the same or similar to a conventional mammogram.

It is noted, however, that this portion of the Specification does not seem to suggest deriving a tomosynthesis image from images taken at different x-ray doses. At best it suggests producing two images:
reconstructing a tomosynthesis image from x-ray images taken at an x-ray dose that is less than a conventional mammogram, and
capturing a conventional mammogram (i.e., an x-ray image captured at the 0° position at an x-ray dose that is the same or similar to that of conventional mammography).
In other words, the Specification doesn’t state that the tomosynthesis image is derived/reconstructed from both (1) the x-ray images taken at an x-ray dose that is less than a conventional mammogram and (2) the x-ray image captured at the 0° position at an x-ray dose that is the same or similar to that of conventional mammography.

The Specification of prior filed application 15/904,735 does not disclose that the tomosynthesis image of claim 34 (and dependent claims thereof) is derived from images taken at different x-ray doses as recited in claim 33. X-ray dose is only mentioned several times in the Specification, but none of these instances seem to disclose the aforementioned limitation in question:
[Note: Unless otherwise specified, page numbers refer to that of the Specification originally filed in the prior filed application 15/904,735]
Page 4 of the Specification of prior filed application 15/904,735 recites in part:
There might be some differences in tomo scans during biopsy procedures from screening mammography. The dose might be higher, to get lower noise images. The angular range might be wider or shallower, and the number of projections might be larger or smaller. One might want a wider angle, for example, to get higher precision depth discrimination. One might also want higher resolution for these scans, compared to conventional tomo screening. This could be accomplished through the use of smaller pixel sizes.

It is noted, however, that this does not suggest that the tomosynthesis images are derived from x-ray images taken at different doses; rather, this seems to suggest that the tomosynthesis scans can be acquired at an x-ray dose that may be different than that of mammography.

Page 6 of the Specification of prior filed application 15/904,735 recites in part:
These verification images can be images from tomosynthesis scans, or they can be stereo x-ray pairs or individual images. The tomosynthesis scans can be done with different angular ranges and different number of projections and a different dose from conventional tomosynthesis imaging.

It is noted, however, that this portion of the Specification refers to the verification x-ray beams/verification images which are used to verify the position of the instrument/needle after insertion, not the tomosynthesis image of claim 34 which is used to determine where to insert the instrument/needle. Otherwise, even if this portion of the Specification did refer to the tomosynthesis images used to identify and determine the 3D coordinates of the area of interest, it doesn’t recite that the tomosynthesis image is derived from images taken at different x-ray doses; rather, it recites that the tomosynthesis images can be acquired at an x-ray dose that may be different than that of conventional tomosynthesis imaging.

Page 12 of the Specification of prior filed application 15/904,735 recites in part:
Fig. 5 is otherwise similar to Fig. 4 but illustrates a gap region 26 in the path of x- ray tube positions 24a-24n. No x-ray tomo exposures are taken from positions in this gap region 26. Exposures are taken from positions outside this region to minimize or at least significantly reduce the extent to which the needle stage 16 and any other x-ray opaque materials affect the imaging x-ray beams and thus reduce undesirable artifacts in the images relative to images that could have been obtained with exposures taken from positions in gap 26. Sufficient tomo projection images can be taken from positions outside gap 26 from which acceptable tomo reconstructed images of breast slices can be computed to localize needle 18 relative to area of interest 20. Gap 26 can be at an end of the path of positions 24a-24n or it can be intermediate positions 24a-24n. Different x-ray dose can be used for different ones of positions 24a-24n, e.g. less dose for exposure positions in which radio-opaque materials in the path of the x-ray beam are likely to generate more undesirable artifacts, and greater dose for positions in which such material are less likely to produce such artifacts.

It is noted, however, that this portion of the Specification refers to the verification x-ray beams/verification images which are used to verify the position of the instrument/needle after insertion, not the tomosynthesis image of claim 34 which is used to determine where to insert the instrument/needle.

Pages 22-23 of the Specification of prior filed application 15/904,735 recites in part:
For a given position of breast 102a, such as a position that is the same or similar to the CC position for a conventional mammogram, source 100a and receptor 110a can be positioned relative to immobilized breast 102a such that at the 0° position a center ray of the x-ray beam from source 100a would be substantially normal to receptor breast platform 106a and receptor 110a. For a first set of image data, source 100a is at + (or -) 15° in a preferred example, and is gradually moved, continuously or intermittently to - (or +) 15°, with a set of image data taken every 3°. The angular range and the increment over which data sets are taken can each be selectively set by the operator, depending of characteristics of the breast being imaged and the screening and diagnostic needs, and can be different for different patients or from one to the other breast of the same patient. For example the source can move through angles that range from a fraction to a degree to several degrees from one imaging position to the next. Each set of image data is supplied by image readout 216 for processing at image reconstruction and display unit 218. Each set of image data can be taken at the same x-ray dose to the breast, and the dose at any one of the different imaging positions can be substantially less than that for a conventional mammogram. The x-ray dose can be substantially the same for each imaging position, but preferably the dose at one of the position, e.g., at or close to the 0° position, is the same or similar to dose for a conventional mammogram while the dose at the each of the other positions is less, preferably much less. Alternatively, the scan can begin with or end with an exposure close to the 0° position at a dose similar to a conventional mammogram, and the rest of the set of image data can be over the angular range with each exposure at an x-ray dose that is substantially less than that for a conventional mammogram. Thus, two types of images can be produced in accordance with the currently preferred embodiment while breast 102a is immobilized in the same position. One type is the same or is at least similar to a conventional mammogram, which can be read and interpreted in the manner familiar to health professionals. The other type is tomosynthetic images reconstructed from the image data and displayed either separately or as an adjunct to the display of the image that is the same or similar to a conventional mammogram.

It is noted, however, that this portion of the Specification does not seem to suggest deriving a tomosynthesis image from images taken at different x-ray doses. At best it suggests producing two images:
reconstructing a tomosynthesis image from x-ray images taken at an x-ray dose that is less than a conventional mammogram, and
capturing a conventional mammogram (i.e., an x-ray image captured at the 0° position at an x-ray dose that is the same or similar to that of conventional mammography).
In other words, the Specification doesn’t state that the tomosynthesis image is derived/reconstructed from both (1) the x-ray images taken at an x-ray dose that is less than a conventional mammogram and (2) the x-ray image captured at the 0° position at an x-ray dose that is the same or similar to that of conventional mammography.

The Specification of prior filed application 14/021,624 does not disclose that the tomosynthesis image of claim 34 (and dependent claims thereof) is derived from images taken at different x-ray doses as recited in claim 33. X-ray dose is only mentioned several times in the Specification, but none of these instances seem to disclose the aforementioned limitation in question:
[Note: Unless otherwise specified, page numbers refer to page number printed on the pages of the substitute Specification (clean version) filed on 12/2/2013]
Page 4 of the Specification of the prior filed application 14/021,624 recites in part:
There might be some differences in tomo scans during biopsy procedures from screening mammography. The dose might be higher, to get lower noise images. The angular range might be wider or shallower, and the number of projections might be larger or smaller. One might want a wider angle, for example, to get higher precision depth discrimination. One might also want higher resolution for these scans, compared to conventional tomo screening. This could be accomplished through the use of smaller pixel sizes.

It is noted, however, that this does not suggest that the tomosynthesis images are derived from x-ray images taken at different doses; rather, this seems to suggest that the tomosynthesis scans can be acquired at an x-ray dose that may be different than that of mammography.

Page 6 of the Specification of the prior filed application 14/021,624 recites in part:
These verification images can be images from tomosynthesis scans, or they can be stereo x-ray pairs or individual images. The tomosynthesis scans can be done with different angular ranges and different number of projections and a different dose from conventional tomosynthesis imaging.

It is noted, however, that this portion of the Specification refers to the verification x-ray beams/verification images which are used to verify the position of the instrument/needle after insertion, not the tomosynthesis image of claim 34 which is used to determine where to insert the instrument/needle. Otherwise, even if this portion of the Specification did refer to the tomosynthesis images used to identify and determine the 3D coordinates of the area of interest, it doesn’t recite that the tomosynthesis image is derived from images taken at different x-ray doses; rather, it recites that the tomosynthesis images can be acquired at an x-ray dose that may be different than that of conventional tomosynthesis imaging.

Page 12 of the Specification of the prior filed application 14/021,624 recites in part:
Fig. 5 is otherwise similar to Fig. 4 but illustrates a gap region 26 in the path of x- ray tube positions 24a-24n. No x-ray tomo exposures are taken from positions in this gap region 26. Exposures are taken from positions outside this region to minimize or at least significantly reduce the extent to which the needle stage 16 and any other x-ray opaque materials affect the imaging x-ray beams and thus reduce undesirable artifacts in the images relative to images that could have been obtained with exposures taken from positions in gap 26. Sufficient tomo projection images can be taken from positions outside gap 26 from which acceptable tomo reconstructed images of breast slices can be computed to localize needle 18 relative to area of interest 20. Gap 26 can be at an end of the path of positions 24a-24n or it can be intermediate positions 24a-24n. Different x-ray dose can be used for different ones of positions 24a-24n, e.g. less dose for exposure positions in which radio-opaque materials in the path of the x-ray beam are likely to generate more undesirable artifacts, and greater dose for positions in which such material are less likely to produce such artifacts. It is possible to take exposures even from positions in gap 26, preferably at low x-ray dose, but not use the resulting projection images for reconstructing tomo images of breast slices.

It is noted, however, that this portion of the Specification refers to the verification x-ray beams/verification images which are used to verify the position of the instrument/needle after insertion, not the tomosynthesis image of claim 34 which is used to determine where to insert the instrument/needle.

Page 22-23 of the Specification of the prior filed application 14/021,624 recite in part:
For a given position of breast 102a, such as a position that is the same or similar to the CC position for a conventional mammogram, source 100a and receptor 110a can be positioned relative to immobilized breast 102a such that at the 0° position a center ray of the x-ray beam from source 100a would be substantially normal to receptor breast platform 106a and receptor I10a. For a first set of image data, source 100a is at + (or -) 15° in a preferred example, and is gradually moved, continuously or intermittently to - (or +) 15°, with a set of image data taken every 30. The angular range and the increment over which  data sets are taken can each be selectively set by the operator, depending of characteristics of the breast being imaged and the screening and diagnostic needs, and can be different for different patients or from one to the other breast of the same patient. For example the source can move through angles that range from a fraction to a degree to several degrees from one imaging position to the next. Each set of image data is supplied by image readout 216 for processing at image reconstruction and display unit 218. Each set of image data can be taken at the same x-ray dose to the breast, and the dose at any one of the different imaging positions can be substantially less than that for a conventional mammogram. The x-ray dose can be substantially the same for each imaging position, but preferably the dose at one of the position, e.g., at or close to the 0° position, is the same or similar to dose for a conventional mammogram while the dose at the each of the other positions is less, preferably much less. Alternatively, the scan can begin with or end with an exposure close to the 0° position at a dose similar to a conventional mammogram, and the rest of the set of image data can be over the angular range with each exposure at an x-ray dose that is substantially less than that for a conventional mammogram. Thus, two types of images can be produced in accordance with the currently preferred embodiment while breast 102a is immobilized in the same position. One type is the same or is at least similar to a conventional mammogram, which can be read and interpreted in the manner familiar to health professionals. The other type is tomosynthetic images reconstructed from the image data and displayed either separately or as an adjunct to the display of the image that is the same or similar to a conventional mammogram.

It is noted, however, that this portion of the Specification does not seem to suggest deriving a tomosynthesis image from images taken at different x-ray doses. At best it suggests producing two images:
reconstructing a tomosynthesis image from x-ray images taken at an x-ray dose that is less than a conventional mammogram, and
capturing a conventional mammogram (i.e., an x-ray image captured at the 0° position at an x-ray dose that is the same or similar to that of conventional mammography).
In other words, the Specification doesn’t state that the tomosynthesis image is derived/reconstructed from both (1) the x-ray images taken at an x-ray dose that is less than a conventional mammogram and (2) the x-ray image captured at the 0° position at an x-ray dose that is the same or similar to that of conventional mammography.

The Specification of prior filed application 11/707,587 does not disclose that the tomosynthesis image of claim 34 (and dependent claims thereof) is derived from images taken at different x-ray doses as recited in claim 33. X-ray dose is only mentioned several times in the Specification, but none of these instances seem to disclose the aforementioned limitation in question:
[Note: Unless otherwise specified, page numbers refer to page numbers printed on the pages of the original Specification filed on 2/15/2007]
Page 4 of the Specification of prior filed application 11/707,587 recites in part:
There might be some differences in tomo scans during biopsy procedures from screening mammography. The dose might be higher, to get lower noise images. The angular range might be wider or shallower, and the number of projections might be larger or smaller. One might want a wider angle, for example, to get higher precision depth discrimination. One might also want higher resolution for these scans, compared to conventional tomo screening. This could be accomplished through the use of smaller pixel sizes.

It is noted, however, that this does not suggest that the tomosynthesis images are derived from x-ray images taken at different doses; rather, this seems to suggest that the tomosynthesis scans can be acquired at an x-ray dose that may be different than that of mammography.

Page 6 of the Specification of prior filed application 11/707,587 recites in part:
These verification images can be images from tomosynthesis scans, or they can be stereo x-ray pairs or individual images. The tomosynthesis scans can be done with different angular ranges and different number of projections and a different dose from conventional tomosynthesis imaging.

It is noted, however, that this portion of the Specification refers to the verification x-ray beams/verification images which are used to verify the position of the instrument/needle after insertion, not the tomosynthesis image of claim 34 which is used to determine where to insert the instrument/needle. Otherwise, even if this portion of the Specification did refer to the tomosynthesis images used to identify and determine the 3D coordinates of the area of interest, it doesn’t recite that the tomosynthesis image is derived from images taken at different x-ray doses; rather, it recites that the tomosynthesis images can be acquired at an x-ray dose that may be different than that of conventional tomosynthesis imaging.

Page 12 of the Specification of prior filed application 11/707,587 recites in part:
Fig. 5 is otherwise similar to Fig. 4 but illustrates a gap region 26 in the path of x- ray tube positions 24a-24n. No x-ray tomo exposures are taken from positions in this gap region 26. Exposures are taken from positions outside this region to minimize or at least significantly reduce the extent to which the needle stage 16 and any other x-ray opaque materials affect the imaging x-ray beams and thus reduce undesirable artifacts in the images relative to images that could have been obtained with exposures taken from positions in gap 26. Sufficient tomo projection images can be taken from positions outside gap images relative to images that could have been obtained with exposures taken from positions in gap 26. Sufficient tomo projection images can be taken from positions outside gap26 from which acceptable tomo reconstructed images of breast slices can be computed to localize needle 18 relative to area of interest 20. Gap relative to area of interest 20. Gap26 can be at an end of the path of positions 24a-24n or it can be intermediate positions 24a-24n. Different x-ray dose can be used for different ones of positions 24a-24n, e.g. less dose for exposure positions in which radio-opaque materials in the path of the x-ray beam are likely to generate more undesirable artifacts, and greater dose for positions in which such material are less likely to produce such artifacts. It is possible to take exposures even from positions in gap 26, preferably at low x-ray dose, but not use the resulting projection images for reconstructing tomo images of breast slices.

It is noted, however, that this portion of the Specification refers to the verification x-ray beams/verification images which are used to verify the position of the instrument/needle after insertion, not the tomosynthesis image of claim 34 which is used to determine where to insert the instrument/needle.

The amendment to the Specification dated 3/18/2013 recites in part:
For a given position of breast 102a, such as a position that is the same or similar to the CC position for a conventional mammogram, source 100a and receptor 110a can be positioned relative to immobilized breast 1024 such that at the 0° position a center ray of the x-ray beam from source 100a would be substantially normal to receptor breast platform 106a_ and receptor 110a. For a first set of image data, source 100a is at + (or -) 15° in a preferred example, and is gradually moved, continuously or intermittently to - (or +) 15°, with a set of image data taken every 3°. The angular range and the increment over which data sets are taken can each be selectively set by the operator, depending of characteristics of the breast being imaged and the screening and diagnostic needs, and can be different for different patients or from one to the other breast of the same patient. For example the source can move through angles that range from a fraction to a degree to several degrees from one imaging position to the next. Each set of image data is supplied by image readout 216 for processing at image reconstruction and display unit 218. Each set of image data can be taken at the same x-ray dose to the breast, and the dose at any one of the different imaging positions can be substantially less than that for a conventional mammogram. The x-ray dose can be substantially the same for each imaging position, but preferably the dose at one of the position, e.g., at or close to the 0° position, is the same or similar to dose for a conventional mammogram while the dose at the each of the other positions is less, preferably much less. Alternatively, the scan can begin with or end with an exposure close to the 0° position at a dose similar to a conventional mammogram, and the rest of the set of image data can be over the angular range with each exposure at an x-ray dose that is substantially less than that for a conventional mammogram. Thus, two types of images can be produced in accordance with the currently preferred embodiment while breast 102a is immobilized in the same position. One type is the same or is at least similar to a conventional mammogram, which can be read and  interpreted in the manner familiar to health professionals. The other type is tomosynthetic images reconstructed from the image data and displayed either separately or as an adjunct to the display of the image that is the same or similar to a conventional mammogram.

It is noted, however, that this portion of the Specification does not seem to suggest deriving a tomosynthesis image from images taken at different x-ray doses. At best it suggests producing two images:
reconstructing a tomosynthesis image from x-ray images taken at an x-ray dose that is less than a conventional mammogram, and
capturing a conventional mammogram (i.e., an x-ray image captured at the 0° position at an x-ray dose that is the same or similar to that of conventional mammography).
In other words, the Specification doesn’t state that the tomosynthesis image is derived/reconstructed from both (1) the x-ray images taken at an x-ray dose that is less than a conventional mammogram and (2) the x-ray image captured at the 0° position at an x-ray dose that is the same or similar to that of conventional mammography.

The Specification of provisional application 60/774,142 does not disclose that the tomosynthesis image of claim 34 (and dependent claims thereof) is derived from images taken at different x-ray doses as recited in claim 33. X-ray dose is only mentioned several times in the Specification, but none of these instances seem to disclose the aforementioned limitation in question:
Page 3 of the Specification of provisional application 60/774,142 recites in part:
There might be some differences in tomo scans during biopsy procedures from screening mammography. The dose might be higher, to get lower noise images. The angular range might be wider or shallower, and the number of projections might be larger or smaller. One might want a wider angle, for example, to get higher precision depth discrimination.

It is noted, however, that this does not suggest that the tomosynthesis images are derived from x-ray images taken at different doses; rather, this seems to suggest that the tomosynthesis scans can be acquired at an x-ray dose that may be different than that of mammography.

Page 3 of the Specification of provisional application 60/774,142 recites in part:
These verification images can be images from tomosynthesis scans, or they can be stereo X-ray pairs or individual images. The tomosynthesis scans can be done with different angular ranges and different number of projections and a different dose from conventional tomosynthesis imaging.

It is noted, however, that this portion of the Specification refers to the verification x-ray beams/verification images which are used to verify the position of the instrument/needle after insertion, not the tomosynthesis image of claim 34 which is used to determine where to insert the instrument/needle. Otherwise, even if this portion of the Specification did refer to the tomosynthesis images used to identify and determine the 3D coordinates of the area of interest, it doesn’t recite that the tomosynthesis image is derived from images taken at different x-ray doses; rather, it recites that the tomosynthesis images can be acquired at an x-ray dose that may be different than that of conventional tomosynthesis imaging.

Page 5 of the Specification of the provisional application 60/774,142 recites in part:
Fig. 5 is otherwise similar to Fig. 4 but illustrates a gap region 26 in the path of x-ray tube positions 24a-24n. No x-ray tomo exposures are taken from positions in this gap region 26. Exposures are taken from positions outside this region to minimize or at least significantly reduce the extent to which the needle stage 16 and any other x-ray opaque materials affect the imaging x-ray beams and thus reduce undesirable artifacts in the images relative to images that could have been obtained with exposures taken from positions in gap 26. Sufficient tomo projection images can be taken from positions outside gap 26 from which acceptable tomo reconstructed images of breast slices can be computed to localize needle 18 relative to pathology 20. Gap 26 can be at an end of the path of positions 24a-24n or it can be intermediate positions 24a-24n. Different x-ray dose can be used for different ones of positions 24a-24n, e.g. less dose for exposure positions in which radio-opaque materials in the path of the x-ray beam are likely to generate more undesirable artifacts, and greater dose for positions in which such material are less likely to produce such artifacts. It is possible to take exposures even from positions in gap 26, preferably at low x-ray dose, but not use the resulting projection images for reconstructing tomo images of breast slices.

It is noted, however, that this portion of the Specification refers to the verification x-ray beams/verification images which are used to verify the position of the instrument/needle after insertion, not the tomosynthesis image of claim 34 which is used to determine where to insert the instrument/needle.
Since none of the prior filed applications (Application No. 16/434,064, 15/904,735, 14/021,624, 11/707,587, and 60/774,142) reasonably discloses the full scope of claim 34 (and dependent claims thereof), the effective filing date of claim 34 (and dependent claims thereof) cannot benefit from the filing date of the prior filed applications. Therefore, the effective filing date of claim 34 (and dependent claims thereof) is the filing date of this application (i.e., 7/23/2020).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Within the context of claim 34 (and dependent claims thereof), the Specification of the instant application suffers the same deficiencies as the Specifications of the prior filed applications and therefore does not provide proper antecedent basis for subject matter of claim 34 and dependent claims thereof. In other words, the Specification does not disclose that the tomosynthesis image of claim 34 (which is used to determine where to insert/position the instrument/needle) is derived based on x-ray images taken at different x-ray doses.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 33 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by DeFreitas et al., US 2005/0113681 A1 (hereinafter “DeFreitas-1”).
DeFreitas-1 discloses a method for displaying contrast tomosynthesis reconstructed images of a breast of a patient, the method comprising:
performing a tomosynthesis scan of the breast (¶ [0001]) while the breast contains a contrast agent (implied from: “In other preferred embodiments, contrast enhanced breast tomosynthesis can be carried out, by obtaining tomosynthetic images as described above before injecting a contrast agent such as Iodine into the patient, then repeating the process after injection, and subtracting images of the pre-injection and post-injection sets.” ¶ [0025]), the tomosynthesis scan comprising:
moving an imaging x-ray source through a plurality of imaging positions along a source trajectory (“Unlike conventional x-ray mammography, in which typically a breast is imaged from only one angle at a given compression, here the immobilized breast is imaged with x-rays from the source that pass through the breast and impinge on the receptor, from a greater number of different positions of the source and receptor relative to the breast while maintaining the breast immobilized, to derive image data for the respective positions. To do this, the x-ray source moves around the immobilized breast, typically but not necessarily in an arc, and the receptor also moves relative to the breast, but in a motion that allows it to remain substantially parallel to the same plane.” ¶ [0005]); and
obtaining a plurality of images corresponding to each of the plurality of imaging positions, the plurality of images comprising a first set of images each taken at a first x-ray dose and a second set of images each taken at a second x-ray dose, wherein the first x-ray dose and the second x-ray dose are different (implied from “The x-ray dose to the breast can be different for the different imaging positions.” ¶ [0005]);
based on the first set of images and the second set of images, deriving tomosynthesis reconstructed images representing respective slices of the breast (implied from: “The x-ray data taken at each of a number of positions of the receptor relative to the breast is processed to form images where each of a number of the images is formed from image data acquired from two or more of the different positions, e.g., to form tomosynthetic images. The x-ray dose to the breast can be different for the different imaging positions.” ¶ [0005]); and
displaying at least one of the tomosynthesis reconstructed images of the breast (¶ [0007]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over DeFreitas et al., US 2018/0256118 A1 (hereinafter “DeFreitas-2”) in view of DeFreistas-1.
Regarding claim 34, DeFreitas-2 discloses a method for displaying contrast tomosynthesis reconstructed images of a breast of a patient, the method comprising:
performing a tomosynthesis scan of the breast (“Thus, in one aspect this patent specification discloses a method and a system in which tomosynthesis reconstructed images of slices of a patient's breast and/or tomosynthesis projection images of the breast are used” ¶ [0043]) while the breast contains a contrast agent (¶ [0061], Fig. 10), the tomosynthesis scan comprising:
moving an imaging x-ray source through a plurality of imaging positions along a source trajectory (implied from “The method and system involve taking a series of tomosynthesis projection ages [sic] at respective different angles of the imaging x-ray beam relative to the breast” ¶ [0043]; further, see ¶ [0048] and [0050]); and
obtaining a plurality of images corresponding to each of the plurality of imaging positions (“The method and system involve taking a series of tomosynthesis projection ages [sic] at respective different angles of the imaging x-ray beam relative to the breast” ¶ [0043]);
based on the plurality of images, deriving tomosynthesis reconstructed images representing respective slices of the breast (“The information from these projection images is reconstructed into images of slices through the breast, which may represent slices of selected thickness and selected angles relative to the breast platform or the imaging plane(s) of the projection images. Typically but not necessarily the reconstructed images represent slices that are parallel to the breast platform and thus to the plane of a conventional mammogram. These images are used to identify the location of the area of interest in the breast in three dimensions” ¶ [0043]);
displaying at least one of the tomosynthesis reconstructed images of the breast (displaying the tomosynthesis is implied from “having the health professional point to the location of the area of interest in one or more images” and “pointing to the area of interest in a reconstructed slice image”, ¶ [0043]; “an image reconstruction and display unit 218 coupled with data readout electronics 216 to receive the sets of image data from electronics 216 and to process the image data for reconstruction and other purposes and display images” ¶ [0049]; “tomosynthetic images reconstructed from the image data and displayed” ¶ [0050]);
receive an indication on at least one of the tomosynthesis reconstructed images of an area of interest within the breast (“Thus, in one aspect this patent specification discloses a method and a system in which tomosynthesis reconstructed images of slices of a patient's breast and/or tomosynthesis projection images of the breast are used to (1) identify the location of a suspected area of interest in the breast,” ¶ [0043]; “These images are used to identify the location of the area of interest in the breast in three dimensions, for example by having the health professional point to the location of the area of interest in one or more images […] such as by pointing to the area of interest in a reconstructed slice image to thereby identify the location of the area of interest in two dimensions in the plane of the slice” ¶ [0043]);
determining, from the indication, three-dimensional (3D) coordinates of the area of interest (“These images are used to identify the location of the area of interest in the breast in three dimensions, for example by having the health professional point to the location of the area of interest in one or more images and using the systems compute the 3D coordinates of the location […] such as by pointing to the area of interest in a reconstructed slice image to thereby identify the location of the area of interest in two dimensions in the plane of the slice and to provide the third dimension from knowledge of the depth of the slice in the breast. This 3D information of the area of interest location can be used […]” ¶ [0043]);
positioning an insertable artificial element (e.g., needle) at the area of interest in the breast, based on the 3D coordinates of the area of interest (“Thus, in one aspect this patent specification discloses a method and a system in which tomosynthesis reconstructed images of slices of a patient's breast and/or tomosynthesis projection images of the breast are used to […] (2) guide needle biopsy of the area of interest,” ¶ [0043]; “This 3D information of the area of interest location can be used together with information regarding a geometrical relationship between the equipment in which the breast of compressed and immobilized to determine the direction and extent of biopsy needle motion executed by a needle stage […], to position the needle, to sample the area of interest” ¶ [0043]); and
emitting a verification x-ray beam from the imaging x-ray source at a plurality of verification x-ray positions (“Thus, in one aspect this patent specification discloses a method and a system in which tomosynthesis reconstructed images of slices of a patient's breast and/or tomosynthesis projection images of the breast are used to […] (3) confirm pre-fire position of the needle relative to the area of interest, and/or (4) confirm post-fire position of the needle relative to the area of interest.” ¶ [0043]; further, see ¶ [0011]-[0013], [0034], [0035], and [0044]).
However, DeFreitas-2 does not disclose that the tomosynthesis images, in the context discussed above, are derived from two sets of images take at different x-ray doses (i.e., a first set taken at a first dose, and a second set taken at a second dose different from the first dose) as recited in claim 33 (which claim 34 depends on).
De-Freitas-1 teaches a method for displaying contrast tomosynthesis reconstructed images of a breast of a patient, the method comprising:
performing a tomosynthesis scan of the breast (¶ [0001]) while the breast contains a contrast agent (implied from: “In other preferred embodiments, contrast enhanced breast tomosynthesis can be carried out, by obtaining tomosynthetic images as described above before injecting a contrast agent such as Iodine into the patient, then repeating the process after injection, and subtracting images of the pre-injection and post-injection sets.” ¶ [0025]), the tomosynthesis scan comprising:
moving an imaging x-ray source through a plurality of imaging positions along a source trajectory (“Unlike conventional x-ray mammography, in which typically a breast is imaged from only one angle at a given compression, here the immobilized breast is imaged with x-rays from the source that pass through the breast and impinge on the receptor, from a greater number of different positions of the source and receptor relative to the breast while maintaining the breast immobilized, to derive image data for the respective positions. To do this, the x-ray source moves around the immobilized breast, typically but not necessarily in an arc, and the receptor also moves relative to the breast, but in a motion that allows it to remain substantially parallel to the same plane.” ¶ [0005]); and
obtaining a plurality of images corresponding to each of the plurality of imaging positions, the plurality of images comprising a first set of images each taken at a first x-ray dose and a second set of images each taken at a second x-ray dose, wherein the first x-ray dose and the second x-ray dose are different (implied from “The x-ray dose to the breast can be different for the different imaging positions.” ¶ [0005]);
based on the first set of images and the second set of images, deriving tomosynthesis reconstructed images representing respective slices of the breast (implied from: “The x-ray data taken at each of a number of positions of the receptor relative to the breast is processed to form images where each of a number of the images is formed from image data acquired from two or more of the different positions, e.g., to form tomosynthetic images. The x-ray dose to the breast can be different for the different imaging positions.” ¶ [0005]); and
displaying at least one of the tomosynthesis reconstructed images of the breast (¶ [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DeFreitas-2 such that the plurality of images comprises a first set of images each taken at a first x-ray dose and a second set of images each taken at a second x-ray dose, wherein the first x-ray dose and the second x-ray dose are different, and such that the tomosysthesis images are reconstructed/derived from the first set of images and the second set of images, as taught by DeFreitas-1; and the ordinarily skilled artisan would have been motivated to make this modification in order to balance and/or optimize competing constraints of signal-to-noise ratio (SNR) (which favors high X-ray dose) and the health risks/concerns regarding x-ray exposure on a per position basis. 

Regarding claim 35, DeFreitas-2 modified in view of the teachings of DeFreitas-1 teaches the invention of claim 34 as discussed above. DeFreitas-2 further teaches that the plurality of verification imaging positions are disposed along a verification imaging trajectory (see Figs. 4 and 5; further, see ¶ [0011]-[0013], [0034], [0035], [0043], and [0044]; further see claim 34 of DeFreitas-2).

Regarding claim 36, DeFreitas-2 modified in view of the teachings of DeFreitas-1 teaches the invention of claim 34 as discussed above. DeFreitas-2 further teaches that the insertable artificial element is a needle (biopsy needle, ¶ [0044]).

Regarding claim 37, DeFreitas-2 modified in view of the teachings of DeFreitas-1 teaches the invention of claim 36 as discussed above. DeFreitas-2 further teaches that the insertable artificial element is the needle (see above regarding claim 36), and the verification trajectory is disposed asymmetrically to the needle (see Figs. 4 and 5 and ¶ [0016], [0034], and [0035]; further, see claim 36 of DeFreitas-2).

Regarding claim 38, DeFreitas-2 modified in view of the teachings of DeFreitas-1 teaches the invention of claim 34 as discussed above. DeFreitas-2 further teaches that emitting the verification x-ray beam at the plurality of verification imaging positions comprises emitting a first x-ray beam on a first side of the insertable artificial element and emitting a second x-ray beam on a second side of the insertable artificial element (see Fig. 5 and ¶ [0035]; further, see claim 37 of DeFreitas-2).

Regarding claim 39, DeFreitas-2 modified in view of the teachings of DeFreitas-1 teaches the invention of claim 36 as discussed above. DeFreitas-2 further teaches that the insertable artificial element is the needle (see above regarding claim 36), and that the needle is positioned in one of the following positions prior to emission of the verification x-ray beam: a pre-extended position; or an extended position (“(3) confirm pre-fire position of the needle relative to the area of interest, and/or (4) confirm post-fire position of the needle relative to the area of interest” ¶ [0043]; further, ¶ [0011]-[0021]; further, see claim 38 and 39 of DeFreitas-2). 
Regarding claim 40, DeFreitas-2 modified in view of the teachings of DeFreitas-1 teaches the invention of claim 34 as discussed above. DeFreitas-2 further teaches that the method further comprises performing a biopsy at a location of the insertable artificial element (implied from “This 3D information of the area of interest location can be used together with information regarding a geometrical relationship between the equipment in which the breast of compressed and immobilized to determine the direction and extent of biopsy needle motion executed by a needle stage […] to position the needle, to sample the area of interest and to confirm pre-fire and post-fire locations of the needle relative to the area of interest.” ¶ [0043]; further, see ¶ [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793